ORDER

PER CURIAM.
Mother and state appeal the order in a paternity action contending the trial court erred in failing to award retroactive child support. Respondent cross-appeals asserting that the current child support order was not supported by competent evidence nor was a Form 14 introduced into evidence. *299Respondent also appeals the trial court’s order requiring him to pay the cost of the blood tests. We affirm.
Appellants did not meet their burden of proof under the Uniform Parentage Act for retroactive child support. There was also competent evidence in front of the trial court to support the current child support award. Glenn v. Francis, 864 S.W.2d 947 (Mo.App.1993).
We have reviewed the briefs of the parties and the legal file and find no error. Since an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).